Title: Benjamin Franklin and William Hunter: Commission to Thomas Vernon, 24 December 1754
From: Franklin, Benjamin,Hunter, William
To: 


[December 24, 1754]
Benjamin Franklin, and William Hunter, Esquires, D.
Post-Masters-General of all His Majesty’s Provinces and Dominions on the Continent of North-America.
To All to whom these Presents shall come, Greeting, Know Ye, That Wehaving received good Testimony of the Fidelity, and Loyalty to His Majesty, of Mr. Thomas Vernon of Newport in Rhodeisland, Gent. and reposing great Trust and Confidence in the Knowledge, Care, and Ability of the said Thomas Vernon to Execute the Office and Duties required of a Deputy Post-Master, have Deputed, Constituted, Authorized, and Appointed, and by these Presents do Depute, Constitute, Authorize, and Appoint the said Thomas Vernon to be our lawful and sufficient Deputy, to Execute the Office of Deputy Post-Master for the Town of Newport aforesaid to have, hold, use, exercise and enjoy the said Office, with all and every the Rights, Privileges, Benefits and Advantages, to the same belonging, from the twenty-fifth Day of December. 1754 for the Term of three Years, unless sooner removed by us, under such Conditions, Covenants, Provisoes, Payments, Orders and Instructions, to be faithfully observed, performed, and done, by the said Deputy, and Servants, as he or they shall, from Time to Time, receive from Us, or by our Order. In Witness whereof, We the said Benjamin Franklin, and William Hunter, have hereunto set our Hands, and caused the Seal of our Office to be affixed: Dated the 24th Day of December 175 4 in the twenty-eighth Year of His Majesty’s Reign.
B FranklinWm. Hunter
